 In the Matter of Mississippi PUBLISHERS CORPORATION-DAILY CLARIONLEDGER DIVISIONandINTERNATIONAL TYPOGRAPHICAL UNIONCase No. R-4274.-Decided -October 28,1942Jurisdiction:newspaper publishing industry.Investigation and Certification of Representatives:existence of question: dis-pute as to appropriate unit ; election necessary.Unit Appropriate for 'Collective Bargaining:all composing room employees,including teletype setter perforator operators, but excluding porters.Watkins, Avery c& Watkins,byMr. H. V. Watkins, Jr.,of Jackson,Miss., for the Company.Mr. S. G. Springfield,of Atlanta, Ga., andMr. William J. Phipps,of Jackson, Miss., for the Union._Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Typographical Union,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of MississippiPublishers Corporation-Daily Clarion Ledger Division, Jackson,Mississippi, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeC. Paul Barker, Trial Examiner.Said hearing was held at Jackson,Mississippi, on September 12, 1942.The Company and the Unionappeared, _ participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on 'the issues.During the hearing, counsel for theCompany moved to dismiss the petition.The Trial Examiner re-served his ruling.The motion is hereby denied.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.'On October 10, 1942, the Company filed a brief which the Boardhas considered.45 N. L. R. B., No. 22.101 102DECISIONSOF NATIONALLABOR RELATIONS BOARDUponthe entire recordinthe case,the Board makes the following :FINDINGS OFFACTI.THE BUSINESS OF THE COMPANYMississippiPublishersCorporation is a Delaware corporationoperating two newspapers at Jackson; Mississippi.We are hereconcerned with the newspaper published by it known as the DailyClarion Ledger.The Company purchases newsprint, ink, metal,mats, and blankets for use in publishing the Daily Clarion Ledger,valued in excess of $40,000 annually, over 90 percent of which isshipped to it from outside Mississippi. In excess of 20 percent ofthe total news coverage appearing daily in the Daily Clarion Ledgerconsists of news originating outside Mississippi and is supplied andtransmitted to the Daily Clarion Ledger by means of interstatecommunications.The Company purchases special features, cartoons,and comic strips for use in the Daily Clarion Ledger valued in excessof $25,000 annually, all of which is sent to it from outside Mississippi.The Company admits, for the purpose of this proceeding, that it isengaged in 'commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATION INVOLVEDInternational Typographical Union is an unaffiliated labor organi-,zation, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn its petition and at the hearing the Union claimed that certainof the Company's employees constitute a unit appropriate for thepurposes of collective bargaining.The Company denies the appro-priateness of the unit urged by-the Union, and introduced evidencein support of its position.The Company, however, moved to dismissthe proceeding on the ground that no question concerning representa-tionexists since the Union, prior to the filing of the petition herein,did not request the Company to bargain withit or to recognize it asthe exclusive representative of the employees in the alleged appropriateunit.We find no merit in this contention,sinceit is obvious that arequest would be fruitless in view of the dispute as to the appropriateunit.,A.statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof the employees in the alleged appropriate unit.'i SeeMatter of Southern CaliforniaGas CompanyandUtilityWorkers Organizing Com-mtittee, Locals 170 and 193,C. I.0., 41 N. L R B 668.2The Regional Director reported that the Union presented 13 membership applicationcards bearingapparentlygenuine signatures of persons whose names appear on a pay roll ofthe Company.There are 19 employees, in the alleged appropriate unit. MISSISSIPPIPUBLISHERS CORPORATION103We find thata question affecting commerce has arisen concerningthe representation of employeesof the Company, withinthe meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that all composing room employees of theCompany, including teletype setter perforator operators, but exclud-ing porters, constitute an appropriate unit.The only controversywith respect to the unit concerns teletype setter perforator operators.The Union urges that such employees be included in the unit and theCompany that they be excluded.Teletype setter perforator machines, which the employees in dis-pute operate, resemble a typewriter, have an electrically driven keyboard, and produce perforated tape in code.Such tape is then takeninto the composing room where it is placed in an attachment to thelinotype machine.The tape, through said attachment, automaticallyoperates the linotype machine and produces type.The teletypesetter perforator machines are located in the editorial room adjoining'sthe composing room.., The teletype setter perforator machine opera-tors are women with stenographic experience, many of whom havebeen promoted to these positions from other jobs in the Company'soffice.The operators are instructed by the foreman of the com-posing room, but are under the supervision of the business manager.The average employee in the composing room goes through an ap-prenticeship of from 5 to 6 years, while a teletype setter perforatoroperator may become proficient in from 3 to 8 weeks.A statementof the Regional Director, introduced into evidence, indicates that75 percent of the teletype setter perforator operators have' appliedfor membership in the Union.There is no evidence to the effectthat any other labor organization is claiming the employees in dis-pute.Under all the circumstances, we shall include the teletypesetter perforator operators in the unit.We find that all composing room employees of the Company, in-cluding teletype setter perf orator, operators, but excluding porters,constitute a unit appropriate for the purposes of collective bargain-ing, within the meaning of, Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which .has arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction. 104DECISIONSOF. NATIONALLABOR RELATIONS BOARDAt the time of the hearing,'the Company employed eight regularoperators and four combination operators and office workers.TheCompany contends that the part-time operators should be eligibleto vote in the election and the Union urges that such employees bedeemed ineligible.The record indicates that the combinationoperator-office workers spend the minority of their time working onthe teletype setter perforator machines.We find that the combina-tion operators and office workers should not be eligible to vote inthe election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section- 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Mississippi Pub-lishers Corporation-Daily Clarion Ledger Division, Jackson, Missis-sippi, an election by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of this Direc-'tion, under the direction and supervision of the Regional Directorfor the Fifteenth Region, acting in this matter as agent -for theNational Labor Relations Board, and subject to Article III, Section10, of said Rules and Regulations, among the employees in the unitfound appropriate,in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including any such employees who did not work during said pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding any who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Inter-nationalTypographicalUnion for the purposes of collectivebargaining.MR. GERARD D. REU.,LY took not part in the consideration of theabove Decision and Direction of Election.